DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 36) in the reply filed on 5/27/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2020 and 5/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3-4 are objected to because of the following informalities:
On line 1 of claim 3, “said spacers” should read “said plurality of spacers” to provide consistent terminology.
On line 1 of claim 4, “said spacers” should read “said plurality of spacers” to provide consistent terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2014/0039358; hereafter Zhou).
In regard to claim 1, Zhou discloses a device (100) for placement of an elongate medical member (functional limitation) comprising: a flexible tube (102) having a distal end and a proximal end opposite said distal end (par. [0029]); a first balloon (142) affixed to said distal end of said flexible tube; a second balloon (154) affixed to said distal end of said flexible tube and positioned within an interior of said first balloon (see Figure 2; see par. [0029]); wherein each of said first balloon and said second balloon are inflatable (see par. [0032]) and are configured to form at least one echogenic window between an interior of said first balloon and an exterior of said second balloon (see par. [0033]; echogenic agent may be placed within inner balloon to aid in tracking/positioning of balloon member 140).
In regard to claim 5, Zhou discloses further comprising a first lumen (122) extending along said flexible tube (102) from said proximal end to an interior of said first balloon, and a second lumen (118) extending along said flexible tube from said proximal end to an interior of said second balloon (see par. [0042]-[0045]).

In regard to claim 7, Zhou discloses further comprising at least one opening (182; see Figure 1) extending through said flexible tube into said open channel, said at least one opening positioned adjacent the distal end of said flexible tube and proximal to said first balloon and said second balloon (see Figure 1, see par. [0047]).
In regard to claim 10, Zhou discloses further comprising a first lumen (122) extending along said flexible tube (102) from said proximal end to an interior of said first balloon (see par. [0042]-[0045]).
Claims 1, 5, 10, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogarty (US 4,403,612).
In regard to claim 1, Fogarty discloses a device (14) for placement of an elongate medical member (functional limitation) comprising: a flexible tube (18) having a distal end and a proximal end opposite said distal end; a first balloon (48) affixed to said distal end of said flexible tube; a second balloon (34) affixed to said distal end of said flexible tube and positioned within an interior of said first balloon (see Figures 2 and 4); wherein each of said first balloon and said second balloon are inflatable (see col. 2, lines 20-31) and are configured to form at least one echogenic window between an interior of said first balloon and an exterior of said second balloon (functional limitation; the balloons are capable of being filled with echogenic fluid in order to create an echogenic window; there is a space between the balloons in Figures 2 and 4).

In regard to claim 10, Fogarty discloses further comprising a first lumen (28) extending along said flexible tube from said proximal end to an interior of said first balloon (see Figures 2 and 4).
In regard to claim 36, Fogarty discloses wherein the first balloon (48) is configured to retain fluid between the interior of the first balloon and the exterior of the second balloon (48 is for dilatation; no fluid is delivered through balloon wall) when the first balloon and the second balloon are inflated to form the at least one echogenic window (there is a space between the balloons in Figures 2 and 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou view of Rocha-Singh (US 2014/0200504).
In regard to claims 2 and 4, Zhou discloses all of the limitations recited in claim 1 but fails to expressly disclose further comprising a plurality of spacers between said first balloon and said second balloon as is recited in claim 2 and wherein said spacers comprise a plurality of ridges on an exterior face of said second balloon as is recited in claim 4.
Rocha-Singh disclose further comprising a plurality of spacers (69) between said first balloon and said second balloon (see Figures 10a, 10b, and 11; see par. [0062]) and wherein said spacers comprise a plurality of ridges (the spiral rib 69 creates multiple ridges along the axial length) on an exterior face of said second balloon (see Figures 10a, 10b, and 11; see par. [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhou with the spacers of Rocha-Singh in order to prevent the inner and outer balloons from sticking together thereby ensuring the annular space between the balloons is maintained. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of WO 2014/176236 A1 to University of Maryland (hereafter Maryland).
Zhou discloses all of the limitations recited in claim 1 but fails to expressly disclose a snare extending through said elongate member and having a closeable snare head positioned within said second balloon as is recited in claim 8.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhou with the snare of Maryland in order to provide a means to capture an item located in the second balloon.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE J STIGELL/
Primary Examiner, Art Unit 3783    
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783